Summit County, No. 15678. This cause, here on appeal from the Court of Appeals for Summit County, was considered in the manner prescribed by law. The original papers were filed on April 14, 1993. It appears from the records of this court that appellant has not filed a brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
*1520IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective June 25, 1993.